DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US 15/405,012, which issued as US 10,401,540 on 9/3/19.  Foreign priority documents are located in the parent application as well.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/19 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The non-patent literature and foreign patent references are in the parent application.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art teaches  an optical element comprising a substrate with a first and second side, a first coating supported by the first side of the substrate, a second coating supported by the second side of the substrate, wherein the first coating reflects EUV radiation, the second coating consists of an absorbing layer that absorbs radiation having a second wavelength and transmits radiation at a first wavelength where the first and second wavelengths are different and both in the visible or infrared ranges [see Yan (US 2004/0131948) fig 1 and corresponding paragraphs in specification; Yan (US 2003/0027053) ¶25 and abstract; and Bakker (US 2005/0157282) abstract], the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim 1 including the substrate comprising a glass, or the second coating transmitting radiation having a second wavelength including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  The .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/5/21